 Case 1:20-cv-01339-MN Document 63 Filed 08/25/21 Page 1 of 2 PageID #: 1026




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

KAJEET, INC.,

       Plaintiff,

v.                                              Civil Action No. 1:20-cv-01339-MN

NORTONLIFELOCK INC.,

       Defendant.


      NOTICE OF SERVICE OF COMMON REQUESTS FOR PRODUCTION TO
                              PLAINTIFF

       PLEASE TAKE NOTICE that, on August 25, 2021, Defendants’ First Set of Common

Requests for Production to Plaintiff were served via email on the following counsel of record:

Brian E. Farnan, Esquire                        Jonathan T. Suder, Esquire
Michael J. Farnan, Esquire                      Michael T. Cooke, Esquire
FARNAN LLP                                      Corby R. Vowell, Esquire
919 North Market Street, 12th Floor             Richard A. Wojcio, Jr.
Wilmington, DE 19801                            FRIEDMAN, SUDER & COOKE
Telephone: (302) 777-0300                       Tindall Square Warehouse No. 1
bfarnan@farnanlaw.com                           604 East 4th Street, Suite 200
mfarnan@farnanlaw.com                           Fort Worth, Texas 76102
                                                Telephone: (817) 334-0400
                                                Facsimile: (817) 334-0401
Attorneys for Plaintiff Kajeet, Inc.            jts@fsclaw.com
                                                mtc@fsclaw.com
                                                vowell@fsclaw.com
                                                wojcio@fsclaw.com




14973282
 Case 1:20-cv-01339-MN Document 63 Filed 08/25/21 Page 2 of 2 PageID #: 1027




Dated: August 25, 2021       BENESCH, FRIEDLANDER, COPLAN
                             & ARONOFF LLP

                             By: /s/ Kevin M. Capuzzi
                             Kevin M. Capuzzi (DE No. 5462)
                             Benesch, Friedlander, Coplan & Aronoff LLP
                             1313 North Market Street, Suite 1201
                             Wilmington, DE 19801
                             Telephone: (302) 442-7010
                             Facsimile: (302) 442-7012
                             Email: kcapuzzi@beneschlaw.com

                             Manish K. Mehta (admitted pro hac vice)
                             Zaiba Baig (admitted pro hac vice)
                             Cristina Almendarez (admitted pro hac vice)
                             Benesch, Friedlander, Coplan & Aronoff LLP
                             71 South Wacker Drive, Suite 1600
                             Chicago, IL 60606
                             Telephone: (312) 212-4949
                             Facsimile: (312) 757-9192
                             Email: mmehta@beneschlaw.com
                             Email: zbaig@beneschlaw.com
                             Email: calmendarez@beneschlaw.com

                             Charanjit Brahma (admitted pro hac vice)
                             Benesch, Friedlander, Coplan & Aronoff LLP
                             One Montgomery Tower, Suite 2700
                             San Francisco, CA 94104
                             Telephone: (628) 600-2241
                             Facsimile: (628) 221-5828
                             Email: cbrahma@beneschlaw.com

                             Attorneys for NortonLifeLock, Inc.




                                       2
